I respectfully dissent from the decision of the majority to reverse the judgment of the trial court which granted a motion by defense counsel to reconsider and suppress evidence introduced by the state.
In support of his motion for reconsideration, appellant contended that the affiant policeman willfully misrepresented and fabricated certain contentions made in the affidavit for the search warrant. The trial court failed to state on the record its reasons for granting the defense motion for reconsideration; the journal entry merely stated that the motion for reconsideration was granted. Subsequently, however, the trial court in a letter to both the prosecutor and defense counsel did state its reasons for granting the motion. "In lieu of a more formal memorandum," the court stated that the "reliable informant" referred to in the police affidavit did not exist. The trial court further indicated that this fact was ascertained from an in camera inspection of the "reliable informant's" statement and the in-chambers examination of the police officers and the prosecutor. The trial court also indicated that the courtroom testimony of the police officer was inconsistent with the statement of the informant:
"* * * This man had not `provided information in the recent past about the location of drug houses'; had not `made multiple controlled purchases of drugs for the affiant'; did not say `that he had previously made several uncontrolled purchases of drugs at the aforementioned described premises from the person previously described'; nor have the police received `numerous citizens complaints of drug activity at the above addresses within the past two weeks.'"3
This letter from the trial court to both counsels was dated December 16, 1983, six days before the entry of the court on December 22, 1983 granting the motion for reconsideration.
Appellant argues on appeal that the court erred in suppression of the state's evidence.
Initially, it should be emphasized that although the letter from the trial court is not a part of the official record of the case at bar, both parties attached a copy to their briefs. At the hearing before this court on the merits, neither party disputed the authenticity of the letter. Consequently, this writer is persuaded that the letter can be properly considered as a part of the record of proceedings in the disposition of this matter.
The appellant argues that even if the trial court determined that certain inconsistencies were present in the affidavit, they were certainly not of the magnitude to render the entire affidavit defective. The appellant points out that an anonymous telephone tip about narcotic sales coupled with the representation of the police officers as to a "controlled buy" on January 13, 1983 at the same address should be sufficient to save the affidavit even if the other allegations were demonstrably false. Thus, the appellant argues that probable cause for the search still existed because any misrepresentations were not necessary to that finding.
The Supreme Court stated in Franks v. Delaware (1978),438 U.S. 154, 164-165:
"* * * `[W]hen the Fourth Amendment demands a factual showingsufficient to comprise "probable cause," the obvious assumptionis that there will be a truthful showing' (emphasis in original). This does not mean `truthful' in the sense that every fact recited in the warrant *Page 46 
affidavit is necessarily correct, for probable cause may be founded upon hearsay and upon information received from informants, as well as upon information within the affiant's own knowledge that sometimes must be garnered hastily. But surely itis to be `truthful' in the sense that the information put forthis believed or appropriately accepted by the affiant as true. * * *" (Emphasis added.)
"Suppression therefore remains an appropriate remedy if the magistrate or judge in issuing a warrant was misled by information in an affidavit that the affiant knew was false or would have known was false except for his reckless disregard of the truth." United States v. Leon (1984), 82 L.Ed. 2d 677,698-699. The false or misleading information, however, must have been necessary to the finding of probable cause in order for the remedy of suppression to be appropriate. Franks v. Delaware,supra, at 156.
In view of the trial court's letter specifically detailing thematerial inconsistencies in the affidavit, I cannot say that those false allegations were not necessary to the finding of probable cause. The integrity of the affidavit was substantially diminished if all the false allegations were stricken from it. Additionally, the trial court could justifiably have found that the police officer knowingly made false statements in view of the "reliable informant's" statement contrasted with the officer's testimony. The trial court also found that the anonymous telephone caller was the "reliable informant." All that remained of this affidavit was the bare allegation that a "controlled buy" of a small amount of marijuana occurred. The trial court necessarily may have concluded that this statement was also false.
In my considered opinion the majority has invaded the prerogative of the trial court and substituted its opinion for that of the trial court without support from the record. This determination further erodes the constitutional safeguards of the citizens against illegal searches and seizures, condones "reckless behavior by police in preparing affidavits" and rewards prosecutorial procedures which demonstrate the old adage "that the end justifies the means."
I dissent. *Page 47 
                              APPENDIX "A"

                          COURT OF COMMON PLEAS

                           COUNTY OF CUYAHOGA

                          CLEVELAND, OHIO 44113

  JOHN L. ANGELOTTA
December 16, 1983 JUDGE
Assistant County Prosecutor John J. Ricotta
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
John H. Carson, Jr., Esq.
1949 East 105th Street
Cleveland, Ohio 44106
James R. Willis, Esq.
610 Bond Court Building
Cleveland, Ohio 44114
        RE: The State of Ohio v. Russell Hunt and Charles Gordon
             Case Nos. CR-19763-A and CR-179763-C
Gentlemen:
  This letter is an expression of the opinion of the Court in the
captioned case, and is written in lieu of a more formal
memorandum.
  On October 25, 1983, the Court overruled defendant's Motion to
Suppress. Now before the Court is defendant's Motion for
Reconsideration.
  When the original motion to suppress was granted, the evidence
showed that police received an anonymous telephone call in
reference to drug trafficking at the address of the defendants.
That evidence further showed that a reliable informant had
advised police of drug trafficking at the residence of these
defendants. The affidavit of the police officers supports these
contentions.
  Mr. Willis charged that all of the above is not true. He states
that both the affidavit and the testimony is false. Citing
applicable law in his brief, he asks that the reliable informant
be examined by the Court in camera. The police officer and the
prosecutor, at my direction, appeared in chambers. I was advised
that the reliable informant was in Columbus, Ohio, but that they
had a statement from him. The statement was produced, a copy of
which is attached hereto.
  The in camera appearance of the reliable informant is not
necessary. Clearly, he does not exist. What occurred was that the
police received an anonymous telephone call suggesting drug
trafficking at the residence. They then solicited a man whom they
knew to simply perform the service of attempting a drug buy. He
was like a snitch. He was not a reliable informant.
 *Page 48 
  Courtroom testimony and the affidavit are inconsistent with the
attached statement. This man had not "provided information in the
recent past about the location of drug houses"; had not "made
multiple controlled purchases of drugs for the affiant"; did not
say "that he had previously made several uncontrolled purchases
of drugs at the aforementioned described premises from the person
previously described"; nor have the police received "numerous
citizens complaints of drug activity at the above addresses
within the past two weeks."
  The reliable informant is the anonymous telephone caller.
  Motion to Reconsider is granted. On reconsideration, the Motion
to Suppress is granted. The constitutional rights of the
defendants were violated as there was no reliable informant. The
evidence seized in this warrantless search is suppressed by
reason of this rights violation.
  Although defendants waived their speedy trial rights, this case
is some eight months old. Accordingly, the case is scheduled for
trial on Thursday, December 29, 1983.
Very truly yours,
John L. Angelotta Judge JLA:jmc Enclosure

3 See Appendix at 47-48, the December 16, 1983 letter from the trial court to prosecutor and defense counsel. *Page 49